Title: To Thomas Jefferson from William Duane, 20 June 1826
From: Duane, William
To: Jefferson, Thomas

Respected Sir,  Phila 20 June, 1826I do myself the satisfaction of sending a copy of my book—I think I should hardly have ventured to put it forth had not your opinion on the matter of a letter addressed to Col. Randolph, induced me, instead of continuing to write him, as I had proposed to do, to put it into the form of a book I cannot anticipate whether it is well or ill done, or whether it is dull or interesting. I think that Sterne’s idea of the temper with which a man goes to see a play, is equally good in going to see real life. I have endeavored not to tread in other men’s tracks—and to relate honestly what I saw or knew to be true. The book is 132 pages larger than I had proposed to make it, yet eleven chapters written are still omitted; and I could make another volume—as I proposed treating more circumstantially of the government—the congress—their monstrous jurisprudence—their desire as well as the absolute necessity of a federative, instead of a central government—their money—their lands—the remnants of Spanish abuses, and despotic immorality—Smuggling—the Isthmus of Panama; you will see in my preface that I have made propositions to affect that long talked of Strait of Panama. The house of Goldsmidt, principally he who lately died was to be my back, along with a House at Rotterdam and another house at London. The public men, excepting Pedro Gual Secry of State and Soublette, Secry of War, are not men of business as business is done with us. They are however, compared with the Spaniards prodigious men. Restrepo of the Interior is just such a man as you would like—enlightened, learned without the least pedantry—liberal to your whole measure—and above the common passions which despotism is apt to nourish and to create. The Secry of the Treasury Castillo is a rhetorician, and there they want a man of faculty the most. He asked my opinion on the best mode of finance, and he was surprized when I told him, “make roads—and leave systems till you have something to make systems of.” But he was determined to have a system, and thus far, the search of system has left them without revenue, and 40,000,000 in debt The real war debt did not amount to 10,000,000$—it was ascertained when I was at Bogota. They have a passionate desire to imitate the U S.—only where some habit has rendered it convenient not to follow it too closely—the trial by jury and the freedom of the press. they adore—if you believe them—but are utterly uninformed of the spirit and nature of the former as well as of the latter—I witnessed some very curious transactions in relation to bothYou will see that I have found a plant (Erica) which Humboldt and other naturalists say is not to be found in the new world.The ideas of Humboldt on the native tribes I cannot concur in any more than Dr Robertson’s, who identifies them from Greenland to Patagonia I found them chearful, amiable, laborious, hardy, carrying heavy burdens such as a London Porter would growl under: there are some of the race with long jaw bones and large nostrils; but the races generally are oval faced and in symmetry of structure equal to the Circassians, male and female. They abhor drunkenness. The only man I saw drunk in the country was a mulatto at a place called EnimawnExcuse this hasty note.most affectionately yours.Wm Duane